Carroll, J.
The employee was fatally injured as a result of a fall on the ice on a public highway. The injury did not arise out of his employment. It was not caused by it. The injury came from a hazard common to all who had occasion to use the public highway. It is impossible to distinguish this case from Donahue’s Case, 226 Mass. 595, where it was held that an employee could not recover for an injury caused by a fall on an icy street. The case is governed by Donahue’s Case. See Whitley’s Case, ante, 211, and cases cited.
The decree must be reversed and a decree entered for the insurer.

So ordered.